Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
The Bottle Shoppe Inc.,
Respondent.

Docket No. C-13-177
FDA Docket No. FDA-2012-1198

Decision No. CR2690

Date: January 17, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint against
Respondent, The Bottle Shoppe Inc., alleging facts and legal authority sufficient to
justify the imposition of a civil money penalty of $2000. Respondent did not
timely answer the Complaint, nor did Respondent request an extension of time
within which to file an Answer. Therefore, I enter a default judgment against
Respondent and assess a civil money penalty of $2000.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to a minor, failed to verify the identification of an individual 26
years of age or younger, and used a self-service display in a non-exempt location,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. §
301 et seq., and its implementing regulations, Cigarettes and Smokeless Tobacco,
21 C.F.R. Part 1140 (2012). CTP seeks a civil money penalty of $2000.
On December 11, 2012, CTP served a Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an Answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), lam
required to “assume the facts alleged in the complaint to be true” and, if those
facts establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its complaint:

e Respondent owns The Bottle Shoppe Inc., an establishment that sells
tobacco products and is located at 231 North Main Street, Florence, AZ
85232. Complaint § 3.

e On January 31, 2012, an FDA-commissioned inspector observed
Respondent violating 21 C.F.R. § 1140.16(c), a regulation prohibiting the
use of a self-service display in a non-exempt facility. Complaint § 10.

e On March 8, 2012, CTP issued a Warning Letter to Respondent regarding
the inspector’s observations from January 31, 2012. The letter explained
that the observations constituted a violation of regulations found at 21
C.F.R. § 1140.16(c). The letter further explained that these regulations
prohibit the use of self-service displays in any non-exempt facility and that
the named violation was not necessarily intended to be an exhaustive list of
all violations at the establishment. The Warning Letter went on to state that
failure to correct the violation could result in the imposition of a civil
money penalty or other regulatory action by the FDA and that Respondent
is responsible for complying with the law. Jd.

e Respondent replied to CTP’s Warning Letter on March 28, 2012, via an
electronic mail from Laura Behrens, who identified herself as Respondent’s
owner. Ms. Behrens “submitted photographs of the establishment and
explained that the store would not permit minors to enter beyond the first
cash register, which would prevent access to all self-service displays.”
Complaint § 11.

e Inresponse to Ms. Behrens’ electronic mail, CTP replied to Respondent by
letter on June 11, 2012, and reminded Respondent that it continued to be
required to comply with all applicable portions of the Act and its
implementing regulations. Jd.

e¢ On August 7, 2012, CTP issued a Notice of Compliance Check Inspection
to The Bottle Shoppe Inc. due to a minor’s purchase of a regulated tobacco
product on August 3, 2012, at 11:59 AM. The Notice stated that the
violation described was not necessarily the only violation reported and that
CTP could either issue a Warning Letter in response to the named violation
or seek a civil money penalty. Complaint 4 2.

e During the August 3, 2012 inspection, FDA commissioned inspectors
documented three violations of the regulations: (1) a violation of 21 C.F.R.
§ 1140.14(a), as a result of the sale of a package of Marlboro Smooth 100's
cigarettes to a minor; (2) a violation of 21 C.F.R. § 1140.14(b)(1), as a
result of the same sale without having verified the photo identification of
the minor-purchaser; and, (3) a violation of 21 C.F.R. § 1140.16(c), as a
result of the same sale, which took place through the use of a self-service
display. Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R §
40.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed. Reg.
13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes or
smokeless tobacco to any person younger than 18 years of age. 21 C.F.R. §
40.14(a). They further prohibit retailers’ sales of cigarettes or smokeless
tobacco to persons not over the age of 26 without having verified, by photo
identification containing the bearer’s date of birth, that the person purchasing
cigarettes or smokeless tobacco is older than 18 years of age. 21 C.F.R. §
40.14(b)(1)-(2). Finally, the regulations prohibit the use of self-service displays
in facilities where the retailer fails to ensure that no person younger than 18 years
of age is present, or permitted to enter, at any time. 21 C.F.R. § 1140.16(c)(1) and
(c)(2)(ii).

Taking the above alleged facts as true, Respondent had four violations of
regulations contained in 21 C.F.R. Part 1140 within a ten month period.
Specifically, Respondent had one violation on January 31, 2012, and three
violations on August 3, 2012. Respondent’s actions on January 31, 2012, and on
August 3, 2012, violated the prohibition on the use of self-service displays in
facilities where the retailer fails to ensure that no person younger than 18 years of
age is present, or permitted to enter, at any time, because Respondent utilized a
self-service display in an establishment in which it allowed a minor to enter. 21
C.F.R. § 1140.16(c)(1) and (c)(2)(ii). Further, Respondent’s sale of a package of
Marlboro Smooth 100’s cigarettes to a minor on August 3, 2012, also violated
regulations prohibiting the sale of tobacco products to persons younger than 18
years of age, 21 C.F.R. § 1140.14(a), and regulations requiring retailers to verify,
by photo identification containing the bearer’s date of birth, that no person
purchasing cigarettes or smokeless tobacco is younger than 18 years of age. 21
C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of
law for which a civil money penalty is merited. The regulations require the
imposition of a civil money penalty in the amount that is either the maximum
provided for by law or the amount sought in the complaint, whichever is smaller.
21 C.F.R. § 17.11(a)(1)-(2). Therefore, I find that a civil money penalty of $2000
is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

